Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 04/21/2022 has been entered into this application. Claim(s) 7 is/are cancelled. 

Response to Arguments
Applicant’s arguments/remarks, (see pages 9-18), filed on 04/21/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claim(s) 7 is/are cancelled.

Allowable Subject Matter
Claims 1-6 and 8-16 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the program means are programmed to estimate the geometry of the bar in the absence of applied forces using a modeling of the theoretical deformation of the bar in accordance with the elastic curve method, which can be applied to deformable slender bodies, on the basis of the values of the physical parameters acquired by the acquiring means and of the forces acquired by the second detecting system, and for subtracting such geometry of the bar from the development of the longitudinal axis of the bar, detected by the first detecting system, in order to determine any real straightness error of the bar, in combination with the rest of the limitations of the claim. Claims 2-6 and 8-11 are allowable by virtue of their dependency.  
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein step f) provides for using a modeling of the theoretical deformation of the bar in accordance with the elastic curve method, which can be applied to deformable slender bodies, on the basis of the values of the physical parameters acquired in step b) and of the vector of the forces applied detected in step c) and for subtracting such theoretical deformation from the deformation calculated in step e) to determine any real straightness error of the bar, in combination with the rest of the limitations of the claim. Claims 13-16 are allowable by virtue of their dependency.

The closest prior art references of Kavousian (10,371,517 B2) and Fumagalli et al. (EP 3093611 A2, Applicant cited reference) discloses measuring apparatus/method to measure straightness errors of elongated-shape elements between terminals. 
However, Kavousian and Fumagalli fail to disclose, teach or suggest wherein the program means are programmed to estimate the geometry of the bar in the absence of applied forces using a modeling of the theoretical deformation of the bar in accordance with the elastic curve method, which can be applied to deformable slender bodies, on the basis of the values of the physical parameters acquired by the acquiring means and of the forces acquired by the second detecting system, and for subtracting such geometry of the bar from the development of the longitudinal axis of the bar, detected by the first detecting system, in order to determine any real straightness error of the bar,  as claimed and as specified in the present application specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886